PER CURIAM:*
Larry Chris lies, court-appointed counsel for Cedrick Rodgers, has filed a motion for leave to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting that Rodgers’s appeal does not present a nonfrivolous issue. See Dinkins v. Alabama, 526 F.2d 1268, 1269 (5th Cir.1976). Rodgers has filed a response to counsel’s motion, arguing that his appeal raises non-frivolous claims of ineffective assistance of counsel.
Our independent review of counsel’s Anders brief, Rodgers’s response and the record discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. The request for a COA, requested implicitly by the notice of appeal, is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.